DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: the specification should not make reference to specific claim numbers, as it does in paragraphs [0002], [0006], and [0028], since it is not known what limitations will be included in the final patent claims of those numbers.  
Appropriate correction is required.


Claim Objections

Claims 5 and 9 are objected to because of the following informalities:  in the last line of claim 5, “in guide grooves” should have --the--, --respective--, or similar term inserted before “guide” to indicate reference to the guide grooves already claimed in claim 1, rather than the --.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8, 9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckert et al., DE 10 2014 105 924 (a copy of which, including a machine translation, was supplied by the Applicant with the IDS filed 20 Dec 2019) in view of Miller et al., DE 10 2009 028 517.


	A sun gear 50 rotates about an axis of rotation of the planetary gear box (fig. 8).
	A plurality of planet gears 44 are driven by the sun gear 50 (“sun gear 50 for driving the planetary gear”, [0044]).
	A ring gear 72 is in engagement with the plurality of planet gears 44.
	A plurality of planet pins 42 each have a front axial end and a rear axial end (“planet shaft 42” is described in [0033]+ and shown in figs. 2 and 8, but does not appear to be correctly labeled in fig. 2 and is not labeled in fig. 8).  Each planet pin 42 is arranged in one planet gear 44.
	The planetary gear box has an axially front carrier plate 3 and an axially rear carrier plate 5, wherein the planet pins 43 are connected to the carrier plates through bearing elements 40.
	The planet pins 42, at their axial ends, have in each case one platform 40 which constitutes a rotationally fixed part of the respective planet pin.  Paragraph [0011] discloses, in reference to the openings in the elements 40 that receive the planet pins 42, “In other embodiments, openings with a polygonal circumference are provided, for example to prevent rotation of the planet pins in the bearing elements” and paragraph [0016] discloses, “the planet pins are pressed into the bearing elements or taken comparable, so that rotation of the planetary bolts is largely prevented.”
	Radially oriented slots 13 and 15 (best shown in fig. 1) are formed on the carrier plates 3 and 5 (fig. 8).

(claim 1)

The radially oriented slots 13 and 15 on the carrier plates extend in an axial direction over only a partial thickness of the carrier plates 3 and 5 (figs. 1, 2, and 8).
(claim 2)

The carrier plates 3 and 5 each have a central cutout which defines a radially inner edge of the carrier plate.  The driveshaft 76/sun gear 50 extends through the cutout in carrier plate 3, and the output shaft 37 extends through the cutout in carrier plate 5, as shown in figure 8.  The slots 13 and 15 extend radially outward proceeding from the radially inner edge on the carrier plate, as shown in figures 1 and 2.
(claim 8)

As best shown in figure 1, the slots 13 and 15 extend radially inward proceeding from the radially outer edge of the carrier plates 3 and 5.
(claim 9)

The guide grooves are formed at lateral boundaries of the radially oriented slots 13 and 15 in the carrier plates by undercuts 23 and 25, respectively.
(claim 15)

Deckert et al. discloses method for assembling a planetary gear box.
	The gear box has a sun gear 50, a plurality of planet gears 44 driven by the sun gear 50, a ring gear 72 in engagement with the plurality of planet gears 44, a plurality of planet pins 42, an axially front carrier plate 3 and an axially rear carrier plate 5 with radially oriented slots 13 and 15 formed on the carrier plates.  The planet pins 42 each have a front axial end and a rear axial end, and at each of their axial ends, in each case one platform 40 which constitutes a rotationally fixed part of the respective planet pin 42.
	The method comprises the steps of providing a planet carrier 1 which comprises the axially front carrier plate 3 and the axially rear carrier plate 5 ([0028], [0042]), pushing one planet gear 44 onto each planet pin 42 ([0033] “On the planet shaft 42, a planetary gear 44 is mounted”; [0043]), subsequently connecting the planet pins 42 to the carrier plates 3 and 5 by virtue of the planet pins 42 being pushed with their platforms 40 into the radially oriented slots 13 and 15 of the carrier plates ([0043]), coupling the planet gears 44 to the sun gear 50 ([0044]), and coupling the planet gears 44 to the ring gear 72 ([0044]).
(claim 17)

	Though Deckert et al. discloses the planet pin 42 and the two platforms (“bearing elements”) 40 as being integrated together to function as a single element, the platforms 40 are not parts or materials of which the planet pin is made such that the platforms 40 are constituent parts of the planet pin.  Deckert et al. does not disclose that the platforms are formed as a planar plate, nor the main body and the platforms of the planet pins being formed as a single piece.


(claim 1)

The platform 2.1 is formed as a planar plate (figs. 3A and B).
(claim 6)

The main body and the platforms of the planet pin 2 are formed as a single piece, since the platform is simply an end portion of the pin 2 beyond a groove 2.2.
(claim 16)

	Miller et al. teaches forming a planet pin with a feature similar in form to the elements 40 of Deckert et al., with a narrower portion (2.2) radially inward of the outer end, and a wider portion (2.1) at the outer end, and even a flat (2.6) similar to the flat faces disclosed by Deckert et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the platforms of Deckert et al. a constituent part of the planet pin by forming the planet pin with a groove such that the platform is a planar plate in a single piece with the body of the pin in view of Miller et al. because the simple machining of a cylindrical planet pin replaces multiple parts, so that the planetary gear box has fewer parts to design, form, and assemble.

Allowable Subject Matter

Claims 3-5, 7, 10-14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
No reference nor combination of references was found which teaches a gas turbine engine for an aircraft including an engine core with a turbine and a compressor, a fan, and a planetary gear box, wherein the planetary gear box includes axially front and rear carrier plates with radially oriented slots and a plurality of planet pins with platforms constituting rotationally fixed constituent parts of the planet pins, the platforms being pushed via guide grooves into the radially oriented slots.
There is no motivation to modify a gas turbine engine for an aircraft with the planetary gear box of Deckert et al. as modified by Miller et al.  For example, though Deckert et al. discloses weight saving features of the planetary gear box, the features are, for example the selection of light weight material for carrier and bearing elements (platforms) ([0012]).  This does not provide motivation for using the planet pin platforms received in radial slots in a carrier in a gas turbine engine, since weight savings is unrelated to these features.  Motivations for use of these features given by Deckert et al. include flexibility in the radial position of the planet pin .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U. S. Patent 3,178,967 (Fritsch) April 1965 - "it is a feature of the invention that the shafts of the planet gears are guided in radial slots of the planet gear carrier."

GB 1073535 (Domke et al.) June 1967 - planet pins are received in radial slots in carrier plates.

U. S. Patent 4,986,802 (Scoville et al.) January 1991 - planet pins received in radial slots in two carrier plates.



U. S. Patent 5,269,733 (Anthony, III) December 1993 - planet pins received in radial slots in carrier plates.

U. S. Patent 5,558,593 (Roeder et al.) September 1996 - planet pins received in radial slots in carrier plates.

U. S. Patent Application Publication 2003/0181284 (Chen) September 2003 - shaped ends of planet pins are pushed (axially) into radially oriented slots in carrier plates.  The prior art figure shows radial slots extending to the perimeter of the plates (pins can be pushed radially into the slots).

CN 102996781 (Wu et al.) March 2013 - planet pin with a platform at each end.

U. S. Patent Application Publication 2015/0354694 (Degenhart et al.) December 2015 - planet pins with a platform received in a slot (circumferential) in a carrier plate.

CN 106536995 (Smook et al.) March 2017 - fig. 3 shows a planet pin with a platform the same diameter as the pin at one end and a platform with a diameter larger than the pin at the other end.



WO 2019/101792 (Bourlon et al.) May 2019 - a carrier is formed with radial slots for planet pins.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659